t c memo united_states tax_court juan ramirez petitioner v commissioner of internal revenue respondent docket no filed date juan ramirez pro_se milton b blouke and michael w berwind for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination of worker classification regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for quarterly periods of after concessions the issues for decision are whether alfredo l hernandez carlos ramirez and raul ramirez were employees of petitioner’s waterproofing business or independent contractors during whether petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended revenue act sec_530 whether petitioner is subject_to the addition_to_tax under sec_6651 for failing to file form_940 employer’s annual federal unemployment futa_tax return and form_941 employer’s quarterly federal tax_return for the periods in issue and whether petitioner is subject_to the addition_to_tax under sec_6656 for failing to make deposits of fica_taxes for the periods in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time he filed his petition for purposes of trial only this case was consolidated with a related federal_income_tax case at docket no from through petitioner operated a waterproofing business as a sole_proprietorship called j r waterproofing petitioner’s business generally provided waterproofing services of decks shower stalls and stairways alfredo l hernandez hernandez carlos ramirez and raul ramirez collectively workers all worked on a regular basis for petitioner at j r waterproofing in hernandez is petitioner’s brother-in-law carlos ramirez is petitioner’s nephew and raul ramirez is petitioner’s brother the duties of petitioner’s workers generally involved picking up materials for a job at petitioner’s residence and transporting them to a particular job site cleaning and preparing the surface of a job site cutting stucco providing flashing installing drains laying burlap and fiberglass and installing mastic and several coats of waterproof materials petitioner controlled each job site delegated responsibilities and directed each of his worker’s actions to varying degrees based on the individual worker’s respective experience although the workers often used their own tools to perform jobs for petitioner petitioner provided all materials for each job and reimbursed his workers for expenses_incurred on the job the materials for each job were generally picked up at petitioner’s house by the workers although petitioner also sent the workers to other locations to pick up materials for which petitioner had already paid petitioner maintained three trucks for his waterproofing business in and his workers often used the trucks to drive to various job sites and to perform their duties petitioner also provided all three workers with cell phones and cell phone service in petitioner’s workers were usually paid standard amounts on a weekly basis throughout raul ramirez was paid_by check mostly in dollar_figure and dollar_figure amounts carlos ramirez was usually paid dollar_figure by check hernandez was usually paid_by check in november and date in amounts slightly more or less than dollar_figure petitioner also paid hernandez dollar_figure in cash throughout petitioner provided bonus checks to all three workers on date generally petitioner’s payments to his workers were based on work performed but he paid his workers the same basic amount weekly even when there was a lack of work in his waterproofing business in general or a lag in the amount of work required of them individually petitioner employed an accountant to prepare his federal employment_tax forms and returns for petitioner filed forms 1099-misc miscellaneous income reporting nonemployee compensation payments made to his workers in petitioner provided the information and documents that his accountant used in preparing his returns opinion i employment status under subtitle c of the internal_revenue_code an employer is obligated both to pay certain employment_taxes imposed on employers and also to withhold from employees’ wages certain taxes imposed on employees sec_3111 and sec_3301 impose the employer-level taxes under fica pertaining to social_security and futa pertaining to unemployment respectively based on wages paid to employees employment_taxes sec_3101 imposes a fica tax at the employee level as well which sec_3102 requires the employer to collect from the employee’s wages sec_3402 requires an employer to withhold from his employee’s wages the employee’s share of federal_income_tax and sec_3501 requires the employer to deposit amounts withheld with the treasury of the united_states if the employer fails to withhold as required he is liable for the amounts owed by the employee but required to be withheld by the employer sec_3403 with regard to employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 accord sec_3306 sec_31_3121_d_-1 and sec_31_3306_i_-1 employment_tax regs define an employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place of work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor see also sec_31_3401_c_-1 employment_tax regs we consider the following factors in deciding whether a worker is a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the worker for profit or loss whether the principal can discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir we consider all of the facts and circumstances of each case and no single factor is determinative ewens miller inc v commissioner supra pincite weber v commissioner supra pincite although not the exclusive inquiry the degree of control exercised by the principal over the worker is the crucial test in determining the nature of a working relationship see 538_us_440 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite degree of control_over an employee the employer need not direct the employee’s every move it is sufficient if he has the right to do so weber v commissioner supra pincite see sec_31 c - b employment_tax regs in this case petitioner controlled each job site delegated responsibilities and directed each of his worker’s actions to varying degrees based on the individual worker’s respective experience this factor denotes the existence of an employment relationship if a worker provides his own tools to perform a task for his principal this may indicate that the worker is an independent_contractor see 900_f2d_49 5th cir citing 331_us_704 in this case although the workers often used their own tools to perform jobs for petitioner petitioner provided all materials for each job and reimbursed his workers for expenses_incurred on the job the materials for each job were generally picked up at petitioner’s house by the workers although petitioner also sent them to other locations to pick up materials for which petitioner had already paid petitioner maintained three trucks for his waterproofing business in and his workers often used the trucks to drive to various job sites and to perform their duties petitioner also provided all three workers with cell phones and cell phone service in these facts show that petitioner provided the general work facilities for his workers this factor denotes an employment relationship we have held that where a worker earns a salary and is reimbursed for any expenses he is not in a position to increase his profit by his own actions and is not at a risk for loss see weber v commissioner supra pincite in this case petitioner testified that after netting out the cost of materials he split the payments he received from customers for particular jobs among himself and his workers petitioner has provided no documentation or testimony regarding how these calculations were made or how he kept track of amounts owed to the workers on particular jobs the workers were usually paid standard amounts on a weekly basis throughout with only minor variance raul ramirez was paid_by check in mostly dollar_figure and dollar_figure amounts carlos ramirez was usually paid dollar_figure by check hernandez was paid_by check in november and date in amounts slightly more or less than dollar_figure petitioner also paid hernandez dollar_figure in cash throughout petitioner’s payments to his workers were based on work performed generally but he paid his workers the same basic amount weekly even when there was a lack of work in his waterproofing business in general or a lag in the amount of work required of them individually petitioner also provided bonus checks to all three workers on date petitioner’s workers generally received the same regular payments regardless of how much money was being taken in by petitioner from his customers this lack of an opportunity for profit or loss on the part of petitioner’s workers is consistent with an employment relationship petitioner maintained a substantial degree of control_over his workers and the job sites in general the most reasonable inference from the evidence is that he would have been able to hire or fire his workers at will regardless of whether he ever exercised that right petitioner’s regular business was the waterproofing industry with which he and his workers were involved during petitioner’s workers were regularly employed by petitioner in and worked on petitioner’s many different job sites throughout the year although the workers asserted at trial that they were independent contractors their testimony on other aspects of their working relationships with petitioner generally reveals that their practices and expectations with regard to their jobs were those of employees not of independent contractors on review of the entire record and weighing of the factors discussed above we conclude that petitioner’s workers were employees during ii revenue act sec_530 relief notwithstanding the existence of an employer-employee relationship revenue act sec_530 operates in enumerated circumstances to afford relief from employment_tax liability revenue act sec_530 provides in relevant part sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability -- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee statutory standards providing one method of satisfying the requirements of paragraph -- for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged respondent does not dispute that petitioner meets the first two requirements of revenue act sec_530 petitioner has never treated any of his workers as employees for federal employment_tax purposes and he has timely filed all required returns for the periods in issue and for prior periods on a basis consistent with his treatment of the workers as independent contractors however respondent argues that petitioner did not have a reasonable basis for treating his workers as independent contractors instead of employees and thus fails the third element of the revenue act sec_530 test under revenue act sec_530 the burden_of_proof is placed on respondent if in addition to cooperating with reasonable requests from respondent petitioner establishes a prima facie case that it was reasonable not to treat an individual as an employee for employment_tax purposes small_business job protection act of publaw_104_188 sec a 110_stat_1766 adding subsection e to revenue act sec_530 because as explained below petitioner has failed to establish a prima facie case that his treatment of his workers for employment_tax purposes was reasonable respondent does not bear the burden_of_proof in this case revenue act sec_530 sets forth three statutory safe harbors for purposes of establishing reasonable basis reasonable reliance upon any of the circumstances enumerated in subparagraph a b or c of revenue act sec_530 is deemed sufficient to establish the requisite reasonable basis with regard to revenue act sec_530 petitioner has presented no judicial precedent published ruling technical_advice or letter_ruling on which he relied in treating his workers as independent contractors with regard to subparagraphs b and c petitioner has not provided evidence that there was a past employment_tax audit in which his classification of the workers was not challenged nor has he provided evidence that treating the workers as independent contractors was in accordance with a long-standing practice within the waterproofing industry the safe havens of revenue act sec_530 are therefore inapplicable on the record before us we conclude that petitioner had no reasonable basis for failing to characterize his workers as employees consequently relief from employment_tax liability is not available to petitioner under revenue act sec_530 iii additions to tax respondent determined an addition_to_tax under sec_6651 for the periods in issue in sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent however the addition_to_tax for failure_to_file is not imposed if it is shown that the failure_to_file did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause the taxpayer must show that he exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301_6651-1 proced admin regs respondent also determined an addition_to_tax under sec_6656 with regard to petitioner’s tax_liability sec_6656 imposes an addition_to_tax equal to percent of the portion of an underpayment in employment_tax that is required to be deposited if the failure to deposit is more than days a taxpayer may also avoid the addition_to_tax under sec_6656 if his failure to deposit was due to reasonable_cause and not willful neglect 121_tc_89 affd 425_f3d_1203 9th cir under sec_7491 respondent has the burden of production with regard to additions to tax and must come forward with sufficient evidence indicating that it is appropriate to impose an addition_to_tax 116_tc_438 because it is undisputed that petitioner filed no employment_tax returns and deposited no employment_taxes with the treasury respondent has carried the burden of production under sec_7491 with regard to the additions to tax under both sec_6651 and sec_6656 petitioner claims that he had reasonable_cause for failing to file his returns and to deposit employment_taxes due because he relied upon his tax_return_preparer to prepare his tax returns properly however petitioner has not established that he sought specific advice from his return preparer regarding the legal status of his workers for employment_tax purposes or that he provided his return preparer with all relevant information regarding the nature of their employment also petitioner did not call his return preparer as a witness petitioner has not established reasonable_cause for his failure_to_file returns or his failure to deposit and respondent’s determinations with respect to the additions to tax under sec_6651 and sec_6656 are sustained iv conclusion we hold that hernandez carlos ramirez and raul ramirez were employees of petitioner during the periods in issue and that petitioner is not entitled to relief under revenue act sec_530 accordingly petitioner is liable for fica and futa taxes for the periods in issue as determined by respondent we also hold that petitioner is liable for the additions to tax determined by respondent pursuant to sec_6651 and sec_6656 to reflect the foregoing decision will be entered for respondent
